 544DECISIONSOF NATIONALLABOR RELATIONS BOARDVanDrivers,Packers and FurnitureHandlers,Warehousemen'sandApplianceHomeDeliveryUnion Local 814, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaandNew York TelephoneCompany and Local 1101,CommunicationsWorkers of America,AFL-CIO. Case 2-CD-36811.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,andwe find, thatTeamstersand CWAare labor organizations withinthe meaning of Section2(5) of the Act.III.THE DISPUTEApril 24, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAThis is a proceeding pursuant to Section 10(k) oftheNationalLabor Relations Act, as amended,following a charge filed by New York TelephoneCompany, herein called Telco or the Company,alleging that Van Drivers, Packers and FurnitureHandlers,Warehousemen's and Appliance HomeDeliveryUnionLocal814,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled Teamsters, has violated Section 8(b)(4)(D) oftheAct by engaging in certain proscribed activitywith the object of forcing or requiring the Companytoassignthework in dispute to employeesrepresented by Teamsters rather than to employeesrepresentedbyLocal1101,CommunicationsWorkers of America, AFL-CIO, herein called CWA.A hearing was held on October 4, 22, andNovember 13 and 22, 1968, before Hearing OfficerBertram T. Kupsinel All parties participated in thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,Telco, Teamsters, and CWA filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANYThe parties stipulated, and we find, that Telco, aNew York corporation, provides communicationsservices inNew York State and a portion ofConnecticut. The volume of its business exceeds $1million per year.We find, accordingly, that Telco is engaged incommerce within the meaning of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.A. Background and Facts of the DisputeThe dispute herein involves the moving of Telco'soffice furniture and equipment to and from itsvarious offices in Manhattan. For such moves Telcouses its own equipment, trucks, and employees(chauffeurs,chauffeurs'helpersand storemen)represented by CWA, calling in outside movers onlyinexceptional circumstances to be discussedinfra.On one or two occasions in the past Teamstersrepresentative Boniello appeared at the jobsites atthe time of the moves.On January 26, 1968, Telco began movingequipment and furniture from 811 10th Avenue to abuilding on E. 37th Street, which was still beingconstructed. Two men, who identified themselves asbusiness representatives of Local 814 appeared atthe E. 37th Street building and said that they weretieing up the building and pulling out all othertrades becausemembers of the Teamsters shouldmove all furniture in New York. Later six or sevenmen carrying picket signs reading "Unfair" and"Local 814" interfered with the unloading of trucks.Although the move was scheduled to be completedat 12 p.m. (midnight), it was not actually completeduntil the next morning.On February 1, Connell, Telco's GeneralIndustrialRelations Supervisor, attended a meetingarrangedbytheExecutiveDirectoroftheMetropolitan Building Contractors Association, ofwhich Telco is not a member. At the meetingBoniello toldConnell that the Teamsters hasjurisdictionovermoving household goods andfurniture in the city of New York, and was going tostop Telco's move to another building located at 2Penn Plaza.On February 2, Telco moved furniture from 81110thAvenue and 156 William Street to the 37thStreet building. On this date pickets again appearedand obstructed the loading and unloading of trucks.Picket captain Lack told Connell that the Teamsterswas picketing because Telco was doing Teamsterswork. Picketing resumed again on February 5 andcontinued to February 19.On February 2, four paperhangers working in thenew building left at about noon time. On Monday,February 5, none of the employees of the varioussubcontractors reported for work. They stayed awayuntil February 19, when the pickets were removed.Telco again attempted moving to the 37th Streetbuilding on February 9, but again pickets obstructedtheunloading.When Connell saw that one ofTelco's trucks had been burned, he stopped the175 NLRBNo 89 VAN DRIVERS,LOCAL814, TEAMSTERS545unloading, completing it on February 10.Teamsters'PresidentAielloadmitted that thepicketingwas to protest Telco's employees doingwork which, he contended, should have been doneby moving company employees represented by theTeamsters.B. The Work in DisputeThe workindispute involves themoving ofTelco's officefurniture to and fromTelco's officeswithinManhattan.C. The Contentions of the PartiesAs noted above, Teamsters concedes that thepicketing was to protest the assignment and protectitsclaim to the work in dispute, a claim which itcontends is based on area and industry practice,Telco's practices in other areas, and its members'possession of the requisite skillsTelco and CWAcontend that Telco's employees are entitled to thework on the basis of the certification of CWA anditscollective-bargainingagreementwithTelcocovering the employees who performed the disputedwork, Telco's practice, the employees' possession ofthe requisite skills and Telco's assignment of thework to them. Telco and CWA also contend thatsince the Teamsters has claimed the work of movingoffice furniture within the Bronx and Westchester,which together with Manhattan, are included in oneadministrative area, any award of work should covermoving in the entireManhattan,Bronx,andWestchester area.D. The Applicability of the StatuteThe charges herein allege violations of Section8(b)(4)(D)of the Act. The record shows, andTeamsters concedes, that on January 26, February2, and February 5 through February 19, Teamsterspicketed the 37th Street building to support itsclaim for the disputed work. On the basis of theentire record, we conclude that there is a reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred and that this dispute isproperly before the Board for determination.E. TheMerits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.''N L R B v Radio Television Broadcast Engineers Union Local 1212,International Brotherhoodof ElectricalWorkers(Columbia BroadcastingSystem),364 U S 573,International Association of Machinists, LodgeNo 1743, AFL-CIO (JA Jones Construction Company),135NLRB1402, 14111.Certification and collective-bargainingagreementThe evidence indicates that CWA was certified in1961,1964,and 1967, for a unit of "all employeesinthePlantDepartmentof the New YorkTelephone Company (including all Trunk FacilitiesEmployees). . . ." Telco and CWA are presentlyparties to a collective-bargaining agreement effectiveto 1971, which covers all such employees, includingchauffeurs, chauffeurs' helpers and storemen whohave been assigned the disputed work.Teamstershasneverbeencertifiedastherepresentative of employees at Telco and has nocollective-bargaining agreement with Telco coveringany employees. Teamsters introduced evidence thatithas an agreement with virtually all employers inthemoving and storage industry in the New YorkCity,Westchester,Nassau, and Suffolk Countiescovering commercialmoving jobs.However, thisagreement does not encompass an assignment of thework here in dispute, as it is not with the companyinvolved herein, but with other employers whoseassignment of the work is not in issue. Therefore,wefindthattheBoardcertificationandcollective-bargaining agreement favor assignment ofwork to Telco's own employees represented byCWA.2.Company, industry, and area practiceThe record shows that Telco has always assignedthe work of moving office furniture and equipment'withinManhattan to its own employees withexceptionsonlywhen IBM equipment is beingmoved or when the moving creates special problems,e.g., riggingand slings are needed, bannisters mustbe removed, or where because of an emergencymovingmust be done quickly. Although Telcoutilizes commercial movers for office furniture andequipment in other geographical areas, the practicesfollowed by such commercial movers in other areasare not to be accorded the same weight as Telco'sowncustomaryassignmentsinManhattan.Accordingly, we find, Telco's practice in Manhattanfavors assignment of the disputed work to its ownemployees.As noted above, Teamsters adduced evidence thatby far the greater percentage of commercial movingwithin the New York area is done by professionalmovers,whose employees are represented byTeamsters. Although area practice favors the claimof Teamsters,inourview this is outweighed byother factors favoring the claim of CWA.The recordreveals that Telco's employees also move telephones andtelephonically oriented equipment Teamsters has not claimed such movingwork 546DECISIONSOF NATIONALLABOR RELATIONS BOARD3. SkillsThe record shows that Telco's employees, aftertraining, possess the required skills to perform thespecific work in dispute. As noted above, Telco callsin outside movers when IBM equipment is involvedor complications arise. There is thus no showingthat the work in controversy requires any skills of ahigher degree which are confined to outside movingcompanies' employees represented by Teamsters.ConclusionsHaving considered all pertinent factors,weconclude that employees of Telco represented byCWA are entitled to perform the disputed work.These employees possess skills comparable to thoseof employees represented by Teamsters in theperformance of the work involved. Telco, whichassigned the work to them, has been satisfied withthequalityof their work. That assignment isconsistentwith the past practice of Telco inManhattan. It is also consistent with CWA'scertification and its collective-bargaining agreementwith Telco covering the employees performing thedisputed work. On the basis of the entire record,therefore,weshalldeterminetheexistingjurisdictional controversy by awarding to Telco'semployees represented by CWA rather than toemployees of movers employed by other companiesand represented by Teamsters, the work of movingTelco's office furniture and equipment from and tobuildings within Manhattan.The work which gave rise to the dispute hasalready been completed. Telco and CWA request anaward which would cover the entire Manhattan,Bronx,andWestchesterarea,one of Telco'sadministrative divisions. The record will not supporta finding necessary for the granting of this broaderaward.There is no evidence indicating that thedisputewill recur or that Teamsters has activelyclaimed themoving of office equipment andfurniture in Bronx and Westchester.' Our presentdetermination, therefore, is limited to the particulararea where this dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings and the entire record in thecase, the National Labor Relations Board makes thefollowing Determination of Dispute:1.EmployeesrepresentedbyLocal1101,CommunicationsWorkers of America, AFL-CIO,and employed by New York Telephone Companyare entitled to perform the task of moving Telco'soffice furniture and equipment to and from variousoffice buildings in Manhattan.2.Neither Van Drivers, Packers and FurnitureHandlers,Warehousemen's and Appliance HomeDeliveryUnionLocal814,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, nor itsmembers, is entitled by means proscribed by Section8(b)(4)(D) of the Act, to force or require New YorkTelephone Company to assign the work in disputeto individuals represented by the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute, Van Drivers, PackersandFurnitureHandlers,Warehousemen'sandApplianceHome DeliveryUnionLocal814,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, shall notify the Regional Director forRegion 2, in writing, whether or not it will refrainfrom forcing or requiring New York TelephoneCompanybymeansproscribedbySection8(b)(4)(D), to assign the work in dispute in amanner inconsistent with above determination.'Plasterers Local Union No 79 (Southwestern Construction Company)167NLRB No 23 At the hearing Teamsters merely contended thatTelco's practice in Bronx and Manhattan was to have office equipment andfurnituremoved by professional movers Such a contention is not a claimfor such work in Bronx and Westchester Nor is it evidence that thedispute will recur